Citation Nr: 1727021	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  14-35 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than December 22, 2011, for the grant of service connection for bilateral hearing loss, to include whether there was clear and unmistakable error (CUE) in a March 2010 rating decision.  

2.  Entitlement to an effective date earlier than December 22, 2011, for the grant of service connection for tinnitus, to include whether there was CUE in a March 2010 rating decision.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to July 1959.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in February 2017.  A transcript of the proceeding is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a March 8, 2010 rating decision, the RO continued the evaluation of residuals of meningitis at 20 percent disabling, and it denied service connection for sleep disturbance.  The March 2010 rating decision did not include a disposition with respect to entitlement to service connection for bilateral hearing loss or for tinnitus, and therefore, the March 2010 rating decision does not constitute a final and binding decision with respect to entitlement to service connection for bilateral hearing loss or for tinnitus.  

2.  VA received the Veteran's assertion of CUE in the March 8, 2010 rating decision on December 22, 2011.  

3.  In a September 2012 rating decision, the RO found that there was no CUE in the March 8, 2010 rating decision, and it granted service connection for tinnitus and for bilateral hearing loss, both as secondary to the Veteran's service-connected residuals of meningitis, effective December 22, 2011, the date of the Veteran's statement alleging CUE.  


CONCLUSIONS OF LAW

1.  Because the March 2010 rating decision does not constitute a final and binding decision with respect to entitlement to service connection for bilateral hearing loss or for tinnitus, the CUE motion is dismissed without prejudice to refiling.  38 C.F.R. § 3.105 (2016); Simmons v. Principi, 17 Vet. App. 104 (2003).  

2.  The criteria for an effective date earlier than December 22, 2011, for the grant of service connection for bilateral hearing loss, as secondary to service-connected residuals of meningitis, are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  

3.  The criteria for an effective date earlier than December 22, 2011, for the grant of service connection for tinnitus, as secondary to service-connected residuals of meningitis, are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As an initial matter, with respect to the issue of whether there was CUE in the March 2010 rating decision, the Board notes that an allegation of CUE does not actually represent a "claim," but instead, is a collateral attack on a final decision which is determined on the basis of the evidence of record at the time the decision in question was rendered.  Hence, the VCAA is not applicable to this matter.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc) (stating that an attempt to obtain benefits based on an allegation of CUE "is fundamentally different from any other kind of action in the VA adjudicative process"); Simmons v. Principi, 17 Vet. App. 104, 109 (2003); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (providing that where the law, and not the evidence, is dispositive, the Board should deny the claim on the ground of lack of legal merit).  Therefore, further discussion of the VCAA is not warranted with respect to the issue of possible CUE.  

As to the issue of entitlement to an earlier effective date, once a claim of service connection has been granted, the filing of a notice of disagreement with effective date assigned by the RO does not trigger additional VCAA notice.  See 38 C.F.R. § 3.159(b)(3).  Therefore, further VCAA notice is not applicable with respect to the issue of entitlement to an earlier effective date.  See id.; Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

The claims file includes pertinent evidence regarding the Veteran's claim for an earlier effective date, including correspondence from VA and statements from the Veteran's representative reflecting the Veteran's contentions.  As there is no indication of any additional relevant evidence concerning the Veteran's request for an earlier effective date, the Board concludes that no further assistance in developing pertinent facts is required for VA to comply with its duty to assist.  

II.  CUE and Earlier Effective Date

The Veteran asserts that there is CUE in the March 8, 2010 rating decision that continued the evaluation for service-connected residuals of meningitis and denied service connection for a sleep disorder, but did not include any determinations with respect to entitlement to service connection for bilateral hearing loss or for tinnitus.  In the alternative, the Veteran contends that he is entitled to an effective date earlier than December 22, 2011 for the grants of service connection for bilateral hearing loss and tinnitus.  As reflected in his December 2011 claim, November 2012 notice of disagreement, October 2014 VA Form 9, and February 2017 hearing testimony, although the Veteran was granted service connection for bilateral hearing loss and tinnitus, effective December 22, 2011, he maintains that the effective date should be July 24, 2009, the date the RO received a statement from the Veteran, in which he provided that he had recently obtained hearing aids and that there was a suggestion that his tinnitus was due to his meningitis.  The Veteran essentially claims that this July 2009 statement should have been interpreted as a claim of entitlement to service connection.  

	CUE

Under the provisions of 38 C.F.R. § 3.105, previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  Where CUE is found in a prior rating decision, the prior decision will be reversed or revised, and, for the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal or revision of the prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

There is a three-pronged test to determine whether CUE was present in a prior determination.  The criteria are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See, e.g., Bouton v. Peake, 23 Vet. App. 70, 71 (2008).  

CUE is a very specific and rare kind of error.  See, e.g., Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  It is the kind of error, of fact or of law, that when called to the attention of alter reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See id.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ispo facto, clear and unmistakable.  See id., (citing Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc)).  

If a claimant wishes to reasonably raise CUE, there must be some degree of specificity as to what the alleged error is, and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See id. at 44.  

A disagreement with how VA evaluated the facts is inadequate to raise a claim of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  

When confronted with an inadequately-pled CUE claim, the proper remedy for the Board is to dismiss that challenge without prejudice.  See Simmons v. Principi, 17 Vet. App. 104, 114 (2003).  

The pertinent facts are as follows.  In June 2009, the Veteran submitted a claim for an increased rating for service-connected residuals of meningitis.  In his claim, the Veteran maintained that his condition had worsened in severity, and he noted that the residuals of his condition were balance issues, left facial paralysis, and sleep disturbance.  On July 24, 2009, VA received a statement from the Veteran, which read, "I have gotten hearing aids recently and [a] suggestion was made that my tinnitus problem is due to the meningitis."  

During the pendency of the Veteran's increased rating claim, he was afforded a VA neurological disorders examination, in which it was noted that the Veteran had a longstanding history of tinnitus and hearing loss.  The Veteran felt that these symptoms were present to a mild degree before his meningitis, but worsened significantly after the meningitis.  It was noted that he had bilateral hearing aids.  The examiner provided that the Veteran's bilateral hearing loss and vestibular dysfunction were more likely than not due to the Veteran's meningitis.  

In the March 8, 2010 rating decision, the RO continued the evaluation for the Veteran's residuals of meningitis at 20 percent disabling, and it denied service connection for sleep disturbance.  The Veteran was notified of the rating decision in a March 2010 letter.  The letter specifically provided that "[d]uring a VA exam on October 14, 2009, the examiner stated hearing loss was 'more likely than not' due to service connected bacterial meningitis.'"  The letter referenced the fact that the Veteran had sent a note to the RO, and the letter asked whether the Veteran "intend[ed] to claim service connection for tinnitus as secondary to meningitis."  The letter provided that if the Veteran wished to file a formal claim, he should do so in writing using an enclosed VA Form 21-4138, Statement in Support of Claim.  The letter also stated that it, along with the rating decision, constituted the RO's decision on the June 2009 claim and represented all claims that it understood to be specifically made, implied, or inferred in that claim.  The Veteran did not submit a formal claim within one year of the rating decision.  The Board also observes that the Veteran did not initiate an appeal of the March 2010 rating decision.  

In December 2011, the Veteran filed a statement, in which he maintained that there was CUE in the March 8, 2010 rating decision.  The Veteran referenced the notation in the March 2010 notification letter that the examiner opined that the Veteran's hearing loss was more likely than not related to his meningitis, and maintained that VA neglected to rate his bilateral hearing loss and tinnitus as residuals of his meningitis.  

Upon review of the record, the Board concludes that it must dismiss the Veteran's December 2011 CUE motion.  Crucially, the March 2010 rating decision contained no final and binding determinations with respect to entitlement to service connection for bilateral hearing loss or for tinnitus.  The Board acknowledges that the March 2010 notification letter addressed the Veteran's bilateral hearing loss and tinnitus, and it invited the Veteran to submit any formal claims for service connection.  However, because the RO did not adjudicate matters of entitlement to service connection for bilateral hearing loss or tinnitus at the time of the March 2010 rating decision, it does not constitute a final and binding decision on these matters that can be reversed or amended on the basis of CUE.  

The Board is sympathetic to the Veteran's assertions in support of his allegation of CUE.  However, as the March 2010 rating decision contains no final determinations regarding entitlement to service connection for bilateral hearing loss or tinnitus, there cannot be a valid claim for CUE.  Accordingly, the appeal concerning CUE is dismissed.  

	Earlier Effective Date

The Veteran seeks an effective date earlier than December 22, 2011, for the grants of service connection for bilateral hearing loss and tinnitus.  Because the above-noted facts are relevant to the issue of entitlement to an earlier effective date, they are incorporated herein.  In addition to the facts referenced above, in a September 2014 statement, the Veteran's representative indicated that in light of the October 2009 VA examination report, which provided that the Veteran's bilateral hearing loss was more likely than not due to his meningitis, the Veteran was requesting consideration for an earlier effective date under 38 C.F.R. § 3.157 and 38 C.F.R. § 3.114.  The Board also notes that at his February 2017 hearing, the Veteran suggested that he might not have received the March 2010 notification letter.  

The assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

As pertinent here, where a claim has not been filed within one year after separation from active service, the law provides that the effective date of an award of service-connected disability compensation based on an original claim "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2); see also 38 C.F.R. § 3.1(r) (defining "date of receipt" as the date on which a claim, information, or evidence was received by VA, unless certain provisions apply regarding claims or evidence received by the State Department, Social Security Administration, or Department of Defense).  

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by, service, in addition to disability that is proximately due to, or aggravated by, service-connected disease or injury.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.  A specific claim in the form prescribed by the Secretary must be filed for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

At the time of the September 2012 rating decision granting service connection for bilateral hearing loss and tinnitus, VA regulations defined "claim" as a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012).  Additionally, any communication or action from a claimant, his representative, a Member of Congress, or some person acting as next of friend who was not sui juris, which indicated an intent to apply for one or more benefits under laws administered by VA, could be considered an informal claim by VA.  See 38 C.F.R. § 3.155(a) (2012).  It was required that such informal claims identify the benefit sought.  Id.  Upon receipt of such informal claim, if a formal claim had not been filed, an application form would be forwarded to the claimant for execution.  Id.  If received within one year from the date it was sent to the claimant, it would be considered filed as of the date of receipt of the informal claim.  Id.  

Since the September 2012 rating decision, VA laws and regulations defining "claim" and setting forth the criteria regarding informal claims have been amended such that informal claims are no longer recognized.  See 70 Fed. Reg. 57660 (Sep. 25, 2014).  Compare 38 C.F.R. §§ 3.1(p) (2012), and 3.155(a) (2012), with 38 C.F.R. §§ 3.1(p) (2016), and 3.155 (2016).  In pertinent part, rather than setting forth the criteria for informal claims, 38 C.F.R. § 3.155 now addresses how to file a claim.  38 C.F.R. § 3.155 (2016).  In general, if a regulation or statute changes during the course of the claim and appeal, absent specific language requiring retroactive effect, the version most favorable to the claimant should be applied.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 2003).  However, congressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires this result.  See Kuzma, 341 F.3d 1327, 1328 (Fed. Cir. 2003).  As the July 2009 statement preceded the 2014 amendments to 38 C.F.R. § 3.155, and the amended regulation does not specify that it is to have retroactive effect, it does not apply to the instant appeal, and will not be further addressed.  

Where evidence requested in connection with a claim is not furnished within one year after the date of the request, the claim will be considered abandoned.  See 38 C.F.R. § 3.158(a) (2016).  After the expiration of one year, further action will not be taken unless a new claim is received.  Id.  If the right to benefits is finally established, compensation based on such evidence shall commence no earlier than the date of filing the new claim.  Id.  

When compensation is awarded pursuant to a "liberalizing" law or VA issue, the effective date of such award shall be fixed in accordance with the facts found, but it cannot be earlier than the effective date of the law or administrative issue.  38 C.F.R. § 3.114(a).  Though 38 C.F.R. § 3.114 does not define the term "liberalizing," the Court of Appeals for the Federal Circuit has indicated that a "liberalizing" law or VA issue is one which effects a substantive change in law or regulation and creates a new basis for entitlement to a benefit.  See Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998) (quoting Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993)); see also VAOPGCPREC11-1999 at 6 (September 2, 1999).  

Finally, 38 C.F.R. § 3.157, which allowed various documents other than claims forms to constitute claims, was eliminated in 2014 as part of a final rule amending certain VA regulations.  See 70 Fed. Reg. 57660, 57696 (Sep. 25, 2014).  Prior to its removal, 38 C.F.R. § 3.157 provided that a report of examination or hospitalization that met the requirements set forth in the regulatory provision would be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report related to a disability which may establish entitlement.  See 38 C.F.R. § 3.157(a) (2014).  Once a formal claim for pension or compensation had been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability was not compensable in degree, receipt of one of the following would be accepted as informal claim for increased benefits or an informal claim to reopen: a report of examination or hospitalization by VA or uniformed services, evidence from a private physician or layman, or certain documents from state and other institutions.  See 38 C.F.R. § 3.157(b) (2014).  With respect to reports of examination or hospitalization by VA or uniformed services specifically, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital would be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1) (2014).  This provision was only applicable when such reports related to examination or treatment of disability for which service-connection had previously been established or when a claim specifying the benefit sought was received within one year from the date of such examination, treatment, or hospital admission.  Id.  

In viewing the evidence of record in conjunction with the pertinent laws and regulations, it does not establish that the Veteran is entitled to an effective date earlier than December 22, 2011, for the grant of service connection for bilateral hearing loss or for tinnitus.  

As noted above, the effective date of an award based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  Here, the current effective date of the awards of service connection is the date of the Veteran's claims, as raised in his December 2011 statement alleging CUE.  In the Veteran's case, the assignment of an effective date is, in essence, governed by the date of filing a claim with VA.  See 38 C.F.R. § 3.400(b)(2).  As such, the Board's inquiry is limited to whether the Veteran filed claims of entitlement to service connection for bilateral hearing loss and/or tinnitus before the current effective date of the awards in question, December 22, 2011.  

Based on a review of the record, the only communication of record that might be construed as a possible claim for service connection is the July 24, 2009 statement in which the Veteran reported that he had received hearing aids recently, and a suggestion was made that his tinnitus was due to his meningitis.  Specifically, the informal, written communication indicates a belief that service connection for tinnitus might be warranted on the ground that it was caused by a service-connected disability.  As such, the Board finds that the statement may be considered an informal claim for service connection for tinnitus.  

Although the statement qualifies as an informal claim, the Board finds that it does not support an award of service connection earlier than December 22, 2011.  Crucially, the March 2010 notification letter demonstrates that based upon the Veteran's informal claim for service connection for tinnitus, the AOJ, consistent with VA law and regulations, forwarded the Veteran a VA Form 21-4138 for the purpose of filing a formal claim for service connection for tinnitus.  The Veteran did not submit the requested formal claim within one year from the date of the March 2010 notification letter.  As such, the July 2009 informal claim was properly considered abandoned, and therefore, it does not form the basis for awarding an effective date of July 24, 2009, the date of receipt of the statement, or any other effective date earlier than December 22, 2011.  

The Board finds that the July 2009 statement does not constitute a claim, formal or informal, for service connection for bilateral hearing loss.  The statement only notes that the Veteran received hearing aids recently and does not suggest, or otherwise reflect a belief, that his hearing loss, a separate condition from tinnitus, was related to service or to a service-connected disability, to include residuals of meningitis.  Thus, as the document does not comprise a claim for service connection for bilateral hearing loss, it does not warrant the assignment of an effective date earlier than December 22, 2011 for the grant of service connection.  However, even if the Board were to assume, for the purpose of this decision, that the statement could be construed as an informal claim, for the reasons set forth above, it does not support awarding an effective date of July 24, 2009, the date of receipt of the statement, or any effective date earlier than December 22, 2011, as any such claim was abandoned.  

The Board has considered the Veteran's contention that an earlier effective date is warranted under 38 C.F.R. § 3.114 but concludes that this regulation is inapplicable to the Veteran's claim.  Crucially, neither the Veteran nor his representative has specified a liberalizing law or liberalizing VA issue that is relevant to his claim, nor is the Board aware of any such liberalizing law or VA issue that effectuated a substantive change in law or regulation and thereby created a new basis for entitlement to the benefit sought.  See Routen, 142 F.3d at 1441-42.  As such, this regulation does not provide a basis for assigning an effective date earlier than December 22, 2011 for the grant of service connection for bilateral hearing loss or for tinnitus.  

The Board has also considered the Veteran's assertion that, in light of the October 2009 VA examination report, an earlier effective date would be warranted pursuant to 38 C.F.R. § 3.157, which has since been removed from VA regulations.  See, e.g., Karnas, 1 Vet. App. at 313 (providing that where laws or regulations change after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, it is generally appropriate to apply the version most favorable to the benefit, absent specific language indicating otherwise).  As noted above, 38 C.F.R. § 3.157 specifically indicated that applicable VA reports of examination or hospitalization were accepted as informal claims for increased benefits or as informal claims to reopen previously-denied claims for service connection, but only after a formal claim for pension or compensation was allowed, or a formal claim for compensation disallowed due to a service-connected disability not being compensable in degree.  Here, claims for service connection for bilateral hearing loss or for tinnitus had neither been allowed nor disallowed prior the September 2012 rating decision.  As such, this regulation is inapplicable to the Veteran's claim and does not support assigning an effective date earlier than December 22, 2011 for the grant of service connection for bilateral hearing loss or for tinnitus.  

Finally, at his hearing, the Veteran testified that he did not recall receiving the March 2010 notification letter from VA.  He stated that he last moved approximately three or four years ago and that he updated his address at that time.  When asked if there was ever a period of time during which he did not receive letters from VA, the Veteran stated that he did not recall hearing much from VA until approximately three years ago, when he began to receive letters regarding his hearing.  Notably, there is a presumption of administrative regularity in VA processes, procedures, and mailings, under which it may be assumed that VA has properly discharged its duties and responsibilities.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (providing that the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties).  Although this presumption is rebuttable, to the extent that the Veteran contends that he did not receive the March 2010 notification letter, the presumption is not rebutted here.  Specifically, the record provides no clear evidence of non-delivery, such as the March 2010 notification letter being returned to VA as undeliverable by the U.S. Postal Service.  Additionally, while the record includes several pieces of returned mail dated in 2014, this corresponds with the Veteran's testimony that he moved approximately three or four years ago.  However, as the returned mail is limited to 2014, it does not qualify as clear evidence that the Veteran did not receive the March 2010 letter.  Accordingly, to the extent that the Veteran asserted any issue with respect to receiving proper notice of the March 2010 rating decision, this testimony does not impact the Board's conclusions regarding entitlement to an earlier effective date.  

The Board acknowledges the Veteran's contention that he is entitled to an effective date earlier than December 22, 2011, for his service-connected bilateral hearing loss and tinnitus.  However, for the reasons set forth above, the earliest effective date possible for the awards of service connection for bilateral hearing loss and for tinnitus is December 22, 2011.  Therefore, the Veteran's claims for an earlier effective date for the awards of service connection for bilateral hearing loss and tinnitus are denied.  


ORDER

The motion to reverse or revise the March 2010 rating on the basis of CUE is dismissed.  

Entitlement to an effective date earlier than December 22, 2011, for the grant of service connection for bilateral hearing loss is denied.  

Entitlement to an effective date earlier than December 22, 2011, for the grant of service connection for tinnitus is denied.  






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


